Señalán-dose como único error el cometido a juicio del apelante por la corte de distrito al apreciar la prueba: apareciendo que la acción se funda en un contrato de aparcería sobre cuya existencia la prueba fue contradictoria decidiendo el con-flicto la corte sentenciadora en contra del demandante sin que se haya demostrado pasión, prejuicio, parcialidad o ma-nifiesto error, y apareciendo además que tampoco se ha de-mostrado error en las otras conclusiones a que llegara la corte de distrito al apreciar la prueba, se confirma la sen-tencia.